DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 3/26/2020.
	Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the filter module comprises a plurality of layers and a cavity separating the layers”.  In instances where the plurality of layers is greater than 2, it is not clear how a single cavity can separate all of the layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,871,849 to Smith.
 Regarding claim 1, Smith teaches a filter system for adsorbing an odour of a gas flow in an industrial process comprising a filter module with a layer (12) containing an active adsorbent (15, Fig. 2a, col. 3, 20-25), characterized in that the layer comprises a plurality of active adsorbent containing permeable bags (18) arranged in close proximity to each other. (title, col. 4, 14-52)

Regarding claim 2, Smith teaches a filter system according to claim 1, wherein the layer comprises a diffuser (tray 12) for spreading the gas flow (Fig. 2) and carrying the active adsorbent.

Regarding claim 3, Smith teaches a filter system according to claim 1, wherein the filter module comprises a plurality of layers (defined by the trays 12, Fig. 2) and a cavity separating the layers (see open spaces between layers 12) for equalizing the gas pressure between the layers.

Regarding claim 5, Smith teaches the filter system according to claim 1, wherein the filter module comprises a second diffuser for spreading the gas flow and holding the active adsorbent layer. (Fig. 2 shows multiple items 12).

Regarding claim 6, Smith teaches a filter system according to claim 1, wherein the bags comprise a woven tissue.
Col. 4, lines 36-52, the bags are a single sheet of material that is porous and woven.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,871,849 to Smith in view of US 2003/0217640 to Alper.
Regarding claim 4, Smith teaches the filter system according to claim 1, but does not teach,
wherein the layer is arranged perpendicular to the gas flow.
Alper teaches a similar device where the air flow is perpendicular to the layers. (Fig. 1, airflow direction arrow 12, par. 5, 43).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Smith, in view of Alper, in order to increase the amount of contact between the airflow and the adsorbent.    
	
Regarding claim 7, Smith teaches a method of adsorbing an odour from a gas flow of an industrial process comprising a filter module with a layer containing active adsorbent, filling the active adsorbent in a plurality of permeable bags (Fig. 4) and assembling the plurality of bags in close proximity to each other on the layer (see rejection of claims 1 and 6).
Smith does not teach, characterized by arranging the layer perpendicular to the gas flow.
Alper teaches a similar device where the air flow is perpendicular to the layers. (Fig. 1, airflow direction arrow 12, par. 5, 43).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Smith, in view of Alper, in order to increase the amount of contact between the airflow and the adsorbent.    

Regarding claim 8, Smith teaches a method according to claim 7, wherein the method further comprises providing a plurality of layers of active adsorbent containing bags and forming between two layers a cavity for smoothing the gas pressure between the layers.(Fig. 2)

Regarding claim 9, Smith teaches the method according to claim 7, wherein the permeable bags is formed of a woven tissue.
Col. 4, lines 36-52, teach the bags are a single sheet of material that is porous and woven.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763